 

Case 0:19-cv-62526-FAM Document 27 Entered on FLSD Docket 12/02/2019 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

Case No. 0:19-cv-62526-KMM
RENAE OUTAR,
Plaintiff,

Vv.

SENIOR NANNIES MANAGEMENT
SERVICES, LLC, et al.,
Defendants.
/

 

Case No. 0:19-cv-62525-FAM
TARA L. COOK,
Plaintiff,

Vv.

SENIOR NANNIES MANAGEMENT
SERVICES, LLC, et al.,
Defendants.
/

 

ORDER OF TRANSFER
GOOD CAUSE appearing that a transfer of this action is appropriate pursuant to the
Court's Internal Operating Procedure 2.15.00 and Local Rule 3.8, due to Case No. 0:19-cv-62526-
KMM being of the same subject matter and related parties as Case No. 0:19-cv-62525-FAM and
subject to the consent of the Honorable Federico A. Moreno, it is
ADJUDGED that the above-numbered action is transferred to the calendar of the
Honorable Judge Moreno for all further proceedings.

DONE AND ORDERED in Chambers at Miami, Florida, this 20th day of November,

MA) Mpa

K.‘M({CHAEL MOORE
KM STATES CHIEF DISTRICT JUDGE

2019.

 

 
 

Case 0:19-cv-62526-FAM Document 27 Entered on FLSD Docket 12/02/2019 Page 2 of 2

After reviewing the court file in the above-numbered actions, the undersigned hereby
accepts the transfer of said case. Therefore, it is

ADJUDGED that all pleadings hereinafter filed shall bear Case No. 0:19-cv-62526-FAM
thereby indicating the Judge to whom all pleadings should be routed or otherwise brought for
attention. ft

THE FOREGOING transfer is herewith accepted thi day of November, 2019.

   
  

~ MORENO
STATES DISTRICT JUDGE

Cc: All Counsel of Record
Clerk of Court

 

 
